Exhibit 10.1

         
LSI Corporation
  1 800 372 2447    
1621 Barber Lane
  lsi.com    
Milpitas, CA 95035
       

(LSI LOGO) [f59628f5962801.gif]
[Execution Copy]
April 15, 2011
Phil Bullinger
LSI Corporation
4165 Shackleford Road
Norcross, GA 30093

Re:    Performance Bonus and Benefits Summary Pursuant to
the LSI Corporation Severance Policy for Executive Officers

Dear Phil,
The purpose of this letter is to detail the terms of (1) a special performance
and retention bonus (the “Performance Bonus”) developed for you in order to
provide you with a financial incentive to remain an active employee in good
standing with LSI and to achieve the performance goals set forth in this letter
and (2) your separation under the LSI Corporation Severance Policy for Executive
Officers.
I.
Performance Bonus
As you know, LSI recently entered into an agreement to sell its External Storage
Systems Business (Engenio). As the leader of the Engenio business your
contributions to the successful implementation and execution of the proposed
sale and your continued focus on meeting the business objectives pending the
completion of the sale are of critical importance to LSI, to the value of the
Engenio business and for our customers, employees and shareholders. Therefore,
it is important to stay focused on delivering on our commitments to our
customers and to each other. Because your continued performance and
contributions are critical, we are pleased to provide you with an opportunity to
receive a Performance Bonus as set forth below.
Performance Bonus Amount. You will be eligible to receive a Performance Bonus
equal to $212,500 if (a) you remain in your current position as an employee in
good standing with LSI through May 13, 2011 (the “Retention Date”), and (b) you
achieve the performance goals set forth on Annex A (the “Performance Goals”).
Payment Date and Other Terms and Conditions. The Performance Bonus, if earned,
will be paid in a single lump sum payment within thirty (30) days following the
Retention Date. If you do not achieve the Performance Goals or if at any time
prior to Retention Date, (1) you voluntarily terminate your employment with LSI,
or (2) your employment with LSI is terminated for cause, then your right to
receive the Performance Bonus payment shall lapse. If LSI terminates your
employment without cause prior to the Retention Date (whether or not the
Performance Goals are achieved), then the Performance Bonus shall be deemed to
be earned, and will be paid to you in a single lump sum within thirty (30) days
of any such termination.

 



--------------------------------------------------------------------------------



 



Mr. Phil Bullinger
April 15, 2011   Page -2-

For the purpose of any benefit calculations (i.e., 401(k), ESPP, etc.), the
Performance Bonus payment will not be included in any benefit calculations, and
the payment shall be subject to all applicable taxes, which shall be deducted
from any payment that is made to you.
Employment at Will. Please be aware that this letter is not an employment
contract and should not be construed or interpreted as creating an implied or
expressed guarantee of continued employment. The employment relationship is by
mutual consent. This means that you have the right to terminate your employment
at any time and for any reason. Likewise, LSI reserves the right to terminate
your employment on the same basis.
Compensation Committee Approval. This terms and conditions set forth in this
letter relating to your Performance Bonus are contingent upon the approval of
the Compensation Committee of our Board of Directors.
II.
Separation under the LSI Corporation Severance Policy
Following, and contingent upon, the sale of the Engenio business, which is
expected to occur on or about May, 2011, your employment with LSI will
terminate. For the avoidance of doubt, it is understood and agreed that the
separation benefits contained in this letter are specifically contingent upon
the completion of the sale of the Engenio Business and the termination of your
employment following such sale.
Upon termination, you will be eligible for benefits pursuant to the LSI
Corporation Severance Policy for Executive Officers provided that you execute
and not revoke the General Waiver and Release Agreement attached hereto as Annex
B. This letter contains the entire agreement between LSI and you regarding the
termination of your employment and fully supersedes and replaces in its entirety
the provisions of any other agreement relating to your employment and
termination. All such other agreements, written or oral, are hereby terminated
and replaced with this letter.
Termination Date. You acknowledge and agree that, effective as of the later of
(a) May 13, 2011, and (b) the closing of the sale of the Engenio business to
NetApp, Inc. (the “Termination Date”), you hereby resign all of your positions
with LSI, including, without limitation, your position as Executive Vice
President and General Manager, Engenio Storage Group, and any other positions
(including directorships) with other entities that are affiliated with LSI. You
agree to execute any documents that may be necessary or appropriate to effect or
to memorialize any resignations from LSI or its affiliates contemplated by this
letter.
Severance Payment. Following the Termination Date, LSI shall make a lump-sum
payment to you equal to $425,000.
Benefits. You and your eligible dependents shall continue to be covered by LSI’s
group benefit plans (e.g., medical, dental, prescription, vision care, and life
insurance), at LSI’s expense, except for the employee-paid portion of such
premiums, until the last day of the month in which the Termination Date falls,
to the same extent that you and your dependents were covered by said plans as of
the date of this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Phil Bullinger
April 15, 2011   Page -3-

If you desire to continue coverage, pursuant to COBRA for medical, dental,
prescription and vision care, after the Termination Date, you may do so at your
own expense; provided, however, that LSI will pay for COBRA coverage at the same
level of coverage that was in effect for the you and you eligible dependents
immediately prior to the Termination Date (such payments shall not include COBRA
coverage with respect to the company’s health care spending account) for twelve
(12) months, at no charge to you for so long as you are not employed by another
company during such time. Thereafter, you (and, if applicable, your eligible
dependents) may continue COBRA coverage at your own expense in accordance with
COBRA. You understand and agree that you must complete a COBRA application in
order to receive the extension of health benefits beyond the Termination Date.
Your group basic life insurance and accidental death and dismemberment coverage
will continue to the same extent the you and the your dependents were covered by
said plans as of the date of this Agreement at LSI’s expense for a two (2) month
period following the end of the month in which the Termination Date falls. You
will have the option to convert the basic life insurance policy to an individual
policy at your own expense at the rates supplied by the underwriting company
within 31 days following the paid-up benefits extension period by submitting the
conversion application provided by the insurance carrier. Your accidental death
and dismemberment coverage is not available for conversion to an individual
policy.
Stock Rights. You will not be eligible to receive any further stock option or
restricted stock unit grants after the Termination Date. However, existing stock
option and restricted stock unit grants will continue to vest, until the
Termination Date. All of your rights under existing stock options and restricted
stock units will be governed pursuant the agreements and plans under which they
were granted.
Expense Reimbursement. You will submit your final reasonable and customary
travel and other expenses reports to LSI on or prior to the Termination Date.
* * *
The above reflects the terms of the agreement between you and LSI regarding
(1) the Performance Bonus, and (2) the termination of your employment. There
will be no other payments or benefits other than those specified above.
Phil, please sign below to indicate your concurrence with the terms and
conditions set forth in this letter.

         
 
  LSI CORPORATION

   
/s/ Phil Bullinger
  By: /s/ Abhi Talwalkar    
 
Phil Bullinger
 
 
Name: Abhi Talwalkar    
 
  Title: President and Chief Executive Officer      
Date: April 15, 2011
  Date: April 15, 2011    

 



--------------------------------------------------------------------------------



 



Annex A
PERFORMANCE GOALS
1. Sale of the Engenio Business
The closing of the sale of the Engenio business occurs on or before May 6, 2011,
or such later date as is agreed between LSI and the buyer.
2. Engenio Business Performance
Up to and including the closing date, the Engenio business under your direction
must continue to meet the performance goals metrics and business objectives
established by LSI’s President and Chief Executive Officer in his sole
discretion and absolute discretion.
* * *
In order to receive the Performance Bonus both of the Performance Goals (1 and
2) above must be met. Notwithstanding anything to the contrary contained in the
letter, the Performance Bonus payment shall not be required to be made if either
of the Performance Goals is not met for any reason. Determination of whether a
Performance Goal has been achieved shall be made by LSI’s President and Chief
Executive Officer in his sole and absolute discretion.

Page 1 of 1



--------------------------------------------------------------------------------



 



Annex B
GENERAL WAIVER AND RELEASE AGREEMENT
     1. I understand and agree that (a) my employment with LSI Corporation
(together with its predecessors and its successors and assigns, “LSI”) will end
on May 13, 2011; (b) I will be paid severance and other benefits as set forth in
the attached letter dated April 4, 2011 setting forth the Benefits Summary
Pursuant to the LSI Corporation Severance Policy for Executive Officers
effective as of June 1, 2008 (“Summary”) only if I sign and do not revoke this
General Waiver and Release Agreement (“Agreement”); and (c) the terms of the
Summary are incorporated by reference in this Agreement and are intended to
supersede and extinguish any other obligation LSI may have to pay me severance
or other payments or benefits upon termination, including but not limited to any
agreements or understandings, whether oral or written, made at any time prior to
the date of this Agreement.
     2. In consideration of the payments and benefits set forth in the Summary,
I, on behalf of myself and my heirs, executors, administrators, successors and
assigns, knowingly and voluntarily waive, release and forever discharge LSI,
each of its subsidiaries or affiliated companies, their respective current and
former officers, employees, agents and directors, and any predecessor, successor
or assign of any of the foregoing, from any claim, charge, action or cause of
action that I or any of them may have against any such released person, whether
known or unknown, from the beginning of time through the date of this Agreement
based upon any matter, cause or thing whatsoever related to or arising out of my
employment with LSI or my termination other than claims arising out of a breach
of this Agreement or any claim that cannot be waived by law. All such claims are
forever barred by this Agreement.
     This release and waiver includes, but is not limited to, any rights or
claims under United States federal, state or local law, for wrongful or abusive
discharge, for breach of any contract, or for discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any unlawful criterion or circumstance, including, but not
limited to, rights or claims under the Family and Medical Leave Act, claims of
discrimination under the Employee Retirement Income Security Act, the Equal Pay
Act, the Occupational Safety and Health Act, the Workforce Adjustment Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Section 1981 through 1988 of the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Rehabilitation Act of 1973, Executive
Order 11246 and any other executive order, the Fair Labor Standards Act and its
state and local counterparts, the Uniform Services Employment and Reemployment
Rights Act, and the Immigration Reform Control Act, all as amended. I confirm
that I have no claim or basis for a claim whatsoever against LSI with respect to
any such matters related to or arising out of my employment by LSI or my
termination.
     3. I affirm that I have been given at least 21 days within which to
consider this release and its consequences, that I have seven days following my
signing of this Agreement to revoke and cancel the terms and conditions
contained herein and the terms and conditions of this Agreement shall not become
effective or enforceable until the seven-day revocation and cancellation period
has expired, and that, prior to the execution of this Agreement, I have been
advised by LSI to consult with an attorney of my choice concerning the terms and
conditions set forth herein. Any revocation or cancellation of this Agreement by
me pursuant to this paragraph shall be in writing delivered to LSI.

Page 1 of 4



--------------------------------------------------------------------------------



 



     4. (a) Until May 13, 2012, I shall not, without the prior written consent
of LSI Corporation’s Chief Executive Officer, (i) directly or indirectly solicit
(or encourage any company or business organization in which I am an officer,
employee, partner, director, consultant or member of a technical advisory board
to solicit or employ) or (ii) refer to any employee search firms, any person who
was employed by LSI as of the date hereof and who was not involuntarily
terminated without cause by LSI on or before the date of any such solicitation.
          (b) Until May 13, 2012, I shall not, without the prior written consent
of LSI Corporation’s Chief Executive Officer, at any time or for any reason,
anywhere in the world, directly or indirectly (i) engage in any business or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (except as a holder of less than 5% of the combined
voting power of the outstanding stock of a publicly held company) or in any
other individual, corporate or representative capacity, or render any services
or provide any advice to any business, activity, person or entity, if I know or
reasonably should know that such business, activity, service, person or entity,
directly or indirectly, competes in any material manner with LSI’s business as
constituted on the date hereof, or (ii) meaningfully assist, help or otherwise
support any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 5% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity if I know or reasonably should know
that such business, activity, service, person or entity, directly or indirectly,
competes in any material manner with LSI’s business as constituted on the date
hereof. For the purposes of this Agreement, LSI’s competitors shall be those
companies listed in the “Competition” section of LSI’s Form 10-K for the fiscal
year ended December 31, 2010.
          (c) If at any time I violate the provisions of Sections 4(a) or 4(b)
above, any amounts remaining unpaid as set forth in the Summary as well as any
benefits provided for in the Summary (other than those from qualified retirement
or welfare plans and my expatriate and relocation benefits) and any continuing
vesting of stock options or restricted stock units, if any, shall immediately be
forfeited and terminated, and any amounts already paid to me in accordance with
the Summary, except for the sum of One Thousand Dollars ($1,000) shall, at LSI’s
sole discretion, be required to be repaid by me to LSI within ten (10) business
days of LSI’s request in writing therefore. This provision shall not affect
LSI’s right to otherwise specifically enforce any provision relating to
non-solicitation or non-competition that is in this Agreement or in any other
agreement, document or plan applicable to me.
          (d) I hereby agree that, from time to time upon LSI’s reasonable
request, I shall assist LSI in connection with any pending or future dispute,
litigation, arbitration or similar proceeding or investigation or any regulatory
requests or filings involving LSI, any of its employees or directors or the
employees and directors of any subsidiary.
          (e) I agree to not (i) testify or otherwise provide testimony in any
form at or for any legal or administrative proceeding, including testimony
related to any matter involving LSI, unless legally compelled to do so or
(ii) make statements to third parties, the public, the press or the media or any
administrative agency, in either case that would portray LSI in an adverse light
or disparage LSI, or cause injury to LSI with respect to events occurring prior
to or after the date hereof.

Page 2 of 4



--------------------------------------------------------------------------------



 



     5. I agree to return to LSI any and all LSI property of any kind or
description whatsoever, including, but not limited to, any Confidential
Information (as defined below), which has been furnished to me or is held by me,
at my residence or elsewhere, and shall not retain any copies, duplicates,
reproductions or excerpts thereof. I also agree and covenant, that I shall not
divulge to any other person or entity any proprietary or confidential
information, whether written or oral, received or gained by me in the course of
my employment by LSI or of my duties with LSI (“Confidential Information”), nor
shall I make use of any such Confidential Information on my own behalf or on
behalf of any other person or entity, for so long as such Confidential
Information is not known to the general public.
     In addition, I agree to abide by the terms of any confidentiality and/or
proprietary information agreement that I have entered into with LSI, the terms
of which shall continue in full force and effect.
     6. If I am a California resident, I expressly waive Section 1542 of the
California Civil Code, which provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”
If I am a resident of another state, I agree to waive the benefits of any
statute similar in terms and effect to this provision.
     7. This Agreement contains the entire agreement concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, with respect thereto,
except for the confidentiality and/or proprietary information agreements
referred to above. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     8. This Agreement may not be modified or amended except by a writing signed
by me and LSI’s Executive Vice President, General Counsel and Secretary.
     9. I understand that any taxes (other than the employer-mandated portion of
FICA and FUTA) which may become due as a result of any payment or transaction
contemplated by this Agreement including the attached Summary are my sole
responsibility, and I further agree to hold LSI harmless on account thereof.
     10. This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any person or entity. To
the extent that federal law controls the interpretation or enforceability of any
provision of this Agreement, this Agreement shall be construed and enforced in
accordance with federal law. Otherwise, this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without reference to the principles of conflicts of law.

Page 3 of 4



--------------------------------------------------------------------------------



 



     BY SIGNING AND DELIVERING THIS AGREEMENT, I STATE THAT: I HAVE READ IT AND
UNDERSTAND IT; I AGREE WITH IT AND AM AWARE THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT,
FOR CONSIDERATION TO WHICH I WAS NOT ALREADY OTHERWISE ENTITLED; I WAS ADVISED
TO, AND AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND
I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

                      Phil Bullinger        Date: May __, 2011       

Page 4 of 4